DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application. Claims 1, 7, and 13 have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. Accordingly, Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla et al. (US 9,348,492 B1).
Regarding claim 1, Penilla teaches a system comprising: 
a wireless-device processor (user’s portable device described in col. 17, lns. 34-41) configured to: 
communicate wirelessly with a remote vehicle system (col. 32, ln. 61 – col. 33, ln. 3) to access a web site hosted locally by a vehicle onboard web server of a vehicle module (col. 38, lns. 33-41; col. 45, lns. 45-49); 
receive web-based vehicle-system control display instructions from the onboard web server responsible for event handling within the vehicle (col. 43, lns. 9-12 and lns. 42-44; col. 54, lns. 43-54), responsive to a request for infotainment control instructions sent from the processor (col. 4, lns. 21: request to access the vehicle computer; col. 45, lns. 52-55; col. 46, lns. 9-19 and lns. 27-28; Examiner considers entering credentials or selecting a seat to constitute a request for control instructions); 
display, in a web-browser, a vehicle infotainment control interface, in accordance with the display instructions (col. 4, lns. 12-18); 
receive vehicle infotainment control instructions through the interface (col. 3, lns. 54-56; col. 13, lns. 29-30; col. 38, lns. 65-66; col. 46, lns. 34-38); and 
submit, to the onboard web server, a request to control a vehicle infotainment system-in accordance with the received control instructions (col. 38, lns. 65-67; col. 55, lns. 58-59).  
Regarding claim 2, Penilla teaches the system of claim 1, and Penilla also teaches that the control interface replicates a control interface displayed on a vehicle display (col. 44, lns. 61-62).  
Regarding claim 3, Penilla teaches the system of claim 1, and Penilla also teaches that the processor is configured to submit a control authorization request to the web server, prior to display of the control interface (col. 45, lns. 52-55; col. 46, lns. 9-19 and lns. 27-28; col. 55, lns. 41-45).  
Regarding claim 4, Penilla teaches the system of claim 1, and Penilla also teaches that the control interface displays a limited number of controllable vehicle infotainment features, in accordance with permissions assigned to a device including the wireless-device processor (col. 43, lns. 42-44; col. 55, lns. 50-53; col. 10, lns. 37-40).  
Regarding claim 5, Penilla teaches the system of claim 1, and Penilla also teaches that the request to control the infotainment system in accordance with the received control instructions includes a device identifier (col. 54, ln. 21).  
Regarding claim 6, Penilla teaches the system of claim 1, and Penilla also teaches that communication between the wireless device and the web server is facilitated utilizing a web-based protocol (Fig. 22: HTTP port 80).  
Regarding claim 7, Penilla teaches a computer-implemented method, executed by a portable device (user’s portable device described in col. 17, lns. 34-41), comprising: 
communicating wirelessly with a remote vehicle system (col. 32, ln. 61 – col. 33, ln. 3) to access a web site hosted locally by a vehicle onboard web server of a vehicle module (col. 38, lns. 33-41; col. 45, lns. 45-49); 
receiving web-based vehicle-system control display instructions from the onboard web server responsible for event handling within the vehicle (col. 43, lns. 9-12 and lns. 42-44; col. 54, lns. 43-54), responsive to a request for infotainment control instructions sent from the processor (col. 4, lns. 21: request to access the vehicle computer; col. 45, lns. 52-55; col. 46, lns. 9-19 and lns. 27-28; Examiner considers entering credentials or selecting a seat to constitute a request for control instructions); 
displaying, in a web-browser, a vehicle infotainment control interface, in accordance with the display instructions (col. 4, lns. 12-18); 
receiving vehicle infotainment control instructions through the interface (col. 3, lns. 54-56; col. 13, lns. 29-30; col. 38, lns. 65-66; col. 46, lns. 34-38); and 
submitting, to the onboard web server, a request to control a vehicle infotainment system in accordance with the received control instructions (col. 38, lns. 65-67; col. 55, lns. 58-59).  
Regarding claim 8, Penilla teaches the method of claim 7, and Penilla also teaches that the control interface replicates a control interface displayed on a vehicle display (col. 44, lns. 61-62).  
Regarding claim 9, Penilla teaches the method of claim 7, and Penilla also teaches submitting a control authorization request, to the web server, prior to display of the control interface (col. 45, lns. 52-55; col. 46, lns. 9-19 and lns. 27-28; col. 55, lns. 41-45).  
Regarding claim 10, Penilla teaches the method of claim 7, and Penilla also teaches that the control interface displays a limited number of controllable vehicle infotainment features, in accordance with permissions assigned to the portable device (col. 43, lns. 42-44; col. 55, lns. 50-53; col. 10, lns. 37-40).  
Regarding claim 11, Penilla teaches the method of claim 7, and Penilla also teaches that the request to control the infotainment system in accordance with the received control instructions includes a device identifier (col. 54, ln. 21).  
Regarding claim 12, Penilla teaches the method of claim 7, and Penilla also teaches that communication between the portable device and the web server is facilitated utilizing a web- based protocol (Fig. 22: HTTP port 80).  
Regarding claim 13, Penilla teaches a non-transitory storage medium, storing instructions that, when executed by a processor of a portable device (user’s portable device described in col. 17, lns. 34-41), cause the processor to perform a method comprising: 
communicating wirelessly with a remote vehicle system (col. 32, ln. 61 – col. 33, ln. 3) to access a web site hosted locally by a vehicle onboard web server of a vehicle module (col. 38, lns. 33-41; col. 45, lns. 45-49); 
receiving instructions to display web-based vehicle-system controls from the onboard web server responsible for event handling within the vehicle (col. 43, lns. 9-12 and lns. 42-44; col. 54, lns. 43-54), responsive to a request for infotainment control instructions sent from the processor (col. 4, lns. 21: request to access the vehicle computer; col. 45, lns. 52-55; col. 46, lns. 9-19 and lns. 27-28; Examiner considers entering credentials or selecting a seat to constitute a request for control instructions); 
displaying, in a web-browser, a vehicle infotainment control interface, in accordance with the display instructions (col. 4, lns. 12-18); 
receiving vehicle infotainment control instructions through the interface (col. 3, lns. 54-56; col. 13, lns. 29-30; col. 38, lns. 65-66; col. 46, lns. 34-38); and 
submitting, to the onboard web server, a request to control the vehicle infotainment system in accordance with the received control instructions (col. 38, lns. 65-67; col. 55, lns. 58-59).  
Regarding claim 14, Penilla teaches the storage medium of claim 13, and Penilla also teaches that the control interface replicates a control interface displayed on a vehicle display (col. 44, lns. 61-62).  
Regarding claim 15, Penilla teaches the storage medium of claim 13, and Penilla also teaches submitting a control authorization request, to the web server, prior to display of the control interface (col. 45, lns. 52-55; col. 46, lns. 9-19 and lns. 27-28; col. 55, lns. 41-45).  
Regarding claim 16, Penilla teaches the storage medium of claim 13, and Penilla also teaches that the control interface displays a limited number of controllable vehicle infotainment features, in accordance with permissions assigned to the portable device (col. 43, lns. 42-44; col. 55, lns. 50-53; col. 10, lns. 37-40).  
Regarding claim 17, Penilla teaches the storage medium of claim 13, and Penilla also teaches that the request to control the infotainment system in accordance with the received control instructions includes a device identifier (col. 54, ln. 21).  
Regarding claim 18, Penilla teaches the storage medium of claim 13, and Penilla also teaches that communication between the portable device and the web server is facilitated utilizing a web-based protocol (Fig. 22: HTTP port 80).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662